IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 174 WAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
TEX XAVIER ORTIZ,                           :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue accepted for review, as stated by petitioner, is:


             Whether interference with custody of children, 18 Pa.C.S. §
             2904, can be the felony offense that supports a conviction of
             kidnapping of a minor, 18 Pa.C.S. § 2901(a.1)(2)?